DETAILED ACTION
This is a response to the Amendment to Application # 16/982,864 filed on December 9, 2021 in which claims 16, 27, and 35 were amended and claim 26 appears to have been cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 9, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note on the Completeness of the Reply
Claim 26 fails to comply with 37 C.F.R. § 1.121(c) because this claim includes the status identifier “(Currently Amended)” but includes no claim. This claim is being interpreted as having been cancelled. Any such errors in the future shall be deemed non-compliant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 202 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed January 6, 2022 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  	

Status of Claims
Claims 16-25 and 27-35 are pending, of which claims 16-25 and 27-35 are rejected under 35 U.S.C. § 112(b); claims 16, 21, 22, 25, 27, 32, 33, and 35 are rejected under 35 U.S.C. § 102(a)(1); and claims 17-20, 23, 24, 28-31, and 34 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 16, 27, and 35 each include the limitation “wherein the plurality of images comprises at least one of characters or objects.” Here, the generated image appears be intended for human perception (e.g., intended to be displayed to a viewer).  Therefore, the particular informational content of the generated image (i.e., that it is at least one of characters or objects) is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a 
Additionally, the plain and ordinary meaning of object is “anything that is visible or tangible and is relatively stable in form.” Object; June 26, 2017; dictionary.com; Page 1. Thus, an image will always comprise at least an object.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-25 and 27-35 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 16, 27, and 35, these claims include the limitation “wherein the plurality of images comprises at least one of characters or objects,” which is subject to two, mutually exclusive interpretations. First, “characters” may be interpreted as letters and numbers, as in a “character” string. Second, “characters may be interpreted as a person in a novel, play, movie, or other media.” “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, these claims are indefinite. 

Regarding claims 17-25 and 28-34, these claims depend from claim 16 or 27, respectively, and inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 21, 22, 25, 27, 32, 33, and 35 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Layard, US Publication 2007/0209004.

Regarding claim 16, Layard discloses an apparatus comprising “at least one processor; and at least one memory including computer program code.” (Layard ¶ 65) by disclosing the use of a computer, which one of ordinary skill in the art would understand requires the presence of a processor and a memory including computer code. Additionally, Layard discloses “the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: providing textual content for output in an e-reader environment” (Layard ¶ 31) by displaying the textual content on an electronic screen. Further, Layard discloses “automatically generating metadata by parsing one or more portions of the textual content, the metadata defining rendering indications of the associated one or more portions of the textual content” (Layard ¶ 41) by parsing the source document text to determine if the text “complete[s] a paragraph” or is “a multiple choice question,” which are forms of metadata because this is data (e.g., that it is a paragraph or multiple choice question) about the text. After making the determination, Layard uses this metadata to generate a corresponding screen (i.e., rendering indications). Moreover, Layard discloses “causing rendering of the one or more textual content portions into rich content format using at least the rendering indications in the metadata generated by parsing the one or more portions of the textual content” (Layard ¶¶ 8, 45, 63) by generating a document containing the data in an industry standard format, such as power point (i.e., rich content format), and rendering the document. Likewise, Layard discloses “automatically generating a plurality of scenes in the textual content by selecting and organizing a plurality of images based on the metadata,” (Layard ¶ 34) by selecting a matching image for the text of each screen (i.e., a plurality of images) based on the metadata and placing the images with the appropriate text, which is a form of organization. Layard also discloses “wherein the plurality of images comprises at least one of characters or objects” (Layard ¶ 55 and Fig. 9) by giving an example of the image comprising a hammer (i.e., an object). In addition, Layard discloses “causing rendering of one or more of the plurality of scenes” (Layard ¶ 63) by rendering a preview of the document to the user for editing. Finally, Layard discloses “permitting user modification of the metadata for one or more of the determined scenes by based on user input.” (Layard ¶ 36).

Regarding claim 27, it merely recites a method embodying the system of claim 16. The method comprises computer software modules for performing the various functions. Layard comprises computer software modules for performing the same functions. Thus, claim 27 is rejected using the same rationale set forth in the above rejection for claim 16.

Regarding claim 35, it merely recites a non-transitory computer readable medium for embodying the system of claim 16. The medium comprises computer software modules for performing the various functions. Layard comprises computer software modules for performing the same functions. Thus, claim 35 is rejected using the same rationale set forth in the above rejection for claim 16.

Regarding claims 21 and 32, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard discloses “wherein the textual content corresponds to a document, book or other publication” (Layard ¶ 31) where the textual content is a document.

Regarding claims 22 and 33, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard discloses “wherein the metadata is not viewable with the textual content when viewed in the e-reader environment” (Layard ¶ 34) where the metadata is in the system’s libraries and, thus, is not viewable with the textual content when viewed in the e-reader environment.

Regarding claim 25, Layard discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, Layard discloses “wherein permitting user modification of the metadata by displaying the editing environment. Further, Layard discloses the “user interface … enabling modification by receiving user selection of one or more features included in the textual content; and modifying at least some of the metadata with personalized metadata” (Layard ¶ 55) by allowing the user to add topics, which are a form of metadata.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 23, 24, 28, 30, and 34 rejected under 35 U.S.C. § 103 as being unpatentable over Layard in view of Castaneda et al., US Publication 2019/0155949 (hereinafter Castaneda).

Regarding claims 17 and 28, Layard discloses the limitations contained in parent claims 16 and 27 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein causing rendering of the one or more of the plurality of scenes comprises retrieving from a remote source one or more rich content models corresponding to at least some of the metadata.”
However, Castaneda discloses a system for enhancing electronic text “wherein causing rendering of the one or more of the plurality of scenes comprises retrieving from a remote source one or more rich content models corresponding to at least some of the metadata” (Castaneda ¶ 6) by indicating that the data is stored on a remote database.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books.

The motivation for doing so would have been because it is notoriously well known that remote databases provide the advantage of reducing the use of the local system memory, which is often limited. 

Regarding claims 19 and 30, the combination of Layard and Castaneda discloses the limitations contained in parent claims 17 and 28 for the reasons discussed above. In addition, the combination of Layard and Castaneda discloses “wherein the one or more rich content models comprise one or both of video and audio content.” (Layard ¶ 60)

Regarding claims 23 and 34, Layard discloses the limitations contained in parent claims 22 and 33 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein the metadata describes attributes of one or more features, wherein the one or more of the plurality of scenes reflect attributes, wherein the features are included in the textual content but the attributes are not included in the textual content.”
However, Castaneda discloses a system for enhancing electronic text “wherein the metadata describes attributes of one or more features, wherein the one or more of the plurality of scenes reflect attributes, wherein the features are included in the textual content but the attributes are not included in the textual content” (Castaneda ¶ 21) by using the EPUB overlay class that describes that text should be highlighted (i.e., the highlights are features) and linked to supplemental content but the EPUB class itself is not displayed when the EPUB document is rendered.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books. 

The motivation for doing so would have been that such highlighted text provide the advantage of indicating the significance of the portion of text and its supplemental content, thereby making a better user experience. (Castaneda ¶ 44).

Regarding claim 24, Layard discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, Layard does not appear to explicitly disclose “wherein the metadata describes feature attributes of one or more of characters, objects, locations, scenery, weather, background and actions included in the textual content.”
However, Castaneda discloses a system for enhancing electronic text “wherein the metadata describes feature attributes of one or more of characters, objects, locations, scenery, weather, background and actions included in the textual content” (Castaneda ¶ 47) by giving an example where the metadata describes characters.
Layard and Castaneda are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing electronic books. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard and Castaneda before him or her to modify the metadata of Layard to include the specific metadata of Castaneda.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). Layard differs from the claimed invention by failing to specify the specific metadata content in place of the claimed specific metadata content. Further, Castaneda teaches that the specific metadata content was well .

Claims 20 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Layard in view of Castaneda, as applied to claims 19 and 30 above, in further view of Jones et al., US Publication 2017/0200296 (hereinafter Jones).

Regarding claims 20 and 31, the combination of Layard and Castaneda discloses the limitations contained in parent claims 19 and 30 for the reasons discussed above. In addition, the combination of Layard and Castaneda does not appear to explicitly disclose “wherein one or both of the video and audio content is virtual reality content for output to a virtual reality device.”
However, Jones discloses a system for presenting enhanced text to a user “wherein one or both of the video and audio content is virtual reality content for output to a virtual reality device” (Jones Abstract).
Layard, Castaneda, and Jones are analogous art because they are from the “same field of endeavor,” namely that of systems for enhancing text. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard, Castaneda, and Jones before him or her to modify the media documents of Layard and Castaneda to include the use of virtual reality displays of Jones.
The motivation for doing so would have been such displays improve the text’s readability and legibility and result in improved reading speed and comprehension. (Jones Abstract). 

Claims 18 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Layard in view of Castaneda, as applied to claims 17 and 28 above, in further view of Rochiramani et al., US Publication 2019/0102364 (hereinafter Rochiramani), as cited on the Notice of References Cited dated February 24, 2021.

Regarding claims 18 and 29, the combination of Layard and Castaneda discloses the limitations contained in parent claims 17 and 28 for the reasons discussed above. In addition, the combination of Layard and Castaneda does not appear to explicitly disclose “creating one or more selectable characters or descriptors, wherein the modification of the metadata is permitted via the one or more selectable characters or descriptors.” 
However, Rochiramani discloses a content management and presentation generation system “creating one or more selectable characters or descriptors, wherein the modification of the metadata is permitted via the one or more selectable characters or descriptors” (Rochiramani ¶90 and Fig. 4) where “Give your collection a title” is a selectable set of characters and a descriptor that allows the user to modify the title metadata.
Layard, Castaneda, and Rochiramani are analogous art because they are from the “same field of endeavor,” namely that of presentation generations systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Layard, Castaneda, and Rochiramani before him or her to modify the presentation editing system of Layard and Castaneda to include the selectable characters/descriptors of Rochiramani.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Layard and Castaneda teaches the “base device” for generating a .

Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.

Regarding the rejection of claims 16-25 and 27-35 under 35 U.S.C. § 112(b), Applicant argues “the Office Action has not reference and portion of the specification that describes the characters as ‘letters and numbers.’” Thus, Applicant concludes that “in view of the specification … the reasonable interpretation of ‘character’ is a person, animal, and/or the like” and “one would not interpret ‘character’ as ‘letters and numbers’ in light of the specification.” (Remarks 7). The examiner disagrees.

The present specification explicitly supports both meanings of the term “character.” For example, the present specification explicitly states “the text may for example be alphanumeric text, or text that uses any other type of alphabet or character set.” (Spec 5, ll. 19-20, emphasis added). Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 16, 21, 22, 25, 27, 32, 33, and 35 are rejected under 35 U.S.C. § 102(a)(1), Applicant argues that Layard fails to disclose the newly amended limitations because “Layard discloses enabling a user to set parameters, but does not teach or suggest generating metadata based on textual content, nor parsing textual content to generate metadata on which the rendering of 

Regarding the rejection of claims 17, 19, 23, 24, 28, 30, and 34 under 35 U.S.C. § 103, Applicant argues that these claims are allowable because none of the additional references “cure the deficiencies of Layard.” (Remarks 8-9). Applicant’s arguments are unpersuasive for the reasons discussed above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM that is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).